DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is in response to the Preliminary Amendment filed on 12/23/2021.
3.	The IDS submitted on 03/30/2022 is considered and entered.
Double Patenting
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
5.	Claims 2-15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of prior U.S. Patent No. 11,354,376. This is a statutory double patenting rejection.

US App. 17/561,310
US Pat. 11,354,376
Claim 1. (cancelled).
2. A method comprising:
initializing a set of earner page components; 




receiving, by one or more computer systems, a request for a landing page to be presented to a current visitor, the landing page having one or more landing-page components each of which results from combining different feature variations;


predicting, by the one or more computer systems, a plurality of responses of a current visitor to possible instances of the landing page based on a current visitor context and possible feature variations of the possible instances of the landing page, 

selecting, by the one or more computer systems, one of the possible instances of the landing page for the current visitor based on the predicted responses; 

constructing, by the one or more computer systems, one of the possible instances of the landing page based on the selected one of the possible instances of the landing page;
transmitting, by the one or more computer systems, the constructed instance of the landing page to the current visitor;

 receiving a response from the current visitor to the constructed instance of the landing page; and 

updating a performance estimate of a feature variation based on the response from the current visitor.  



3. (New) The method of Claim 2, wherein the current visitor context comprises one or more of a group of current visitor contexts comprising: demographic data of the current visitor; conditions of a current web-browsing session; network-access data of the current web-browsing session; and network-traffic data of the current web-browsing session.


4. (New) The method of Claim 2, wherein the current visitor context comprises one or more of a group of current visitor contexts comprising: an action taken by the current visitor; a response of the current visitor to the constructed landing page; and a traffic source from which the current visitor is accessing the constructed landing page.


5. (New) The method of Claim 3: further comprising accessing one or more previous-visitor contexts of one or more previous visitors to the constructed landing page in previous web-browsing sessions; and wherein: the one of the possible instances of the landing page is selected based on the previous- visitor contexts in addition to the current visitor context; and the one of the possible instances of the web page is substantially most likely to generate a highest expected outcome from interaction with the web page by the current visitor as indicated by the previous visitor context as well as the current visitor context.

6. (New) The method of Claim 5, wherein previous web-browsing sessions are analogous to current web-browsing sessions.
7. (New) The method of Claim 6, wherein the previous visitor contexts comprise one or more of a group of previous visitor contexts comprising: demographic data of the previous visitor; background data of the previous visitor; conditions of the previous web-browsing sessions; network-access data of the previous web-browsing sessions; and network-traffic data of the previous web-browsing sessions.
8. (New) The method of Claim 6, wherein the previous visitor contexts comprise one or more of a group of previous visitor contexts comprising: an action taken by the previous visitor;
a traffic source from which the previous visitor accessed the web page.  
9. (New) The method of Claim 3, wherein: the constructed landing page has one or more web-page components that each have one or more possible feature variations; and the plurality of possible instances of the landing page result from different combinations of at least some of the possible feature variations of the web-page components.  
10. (New) The method of Claim 9, wherein the features are selected from a group comprising a background color, an audio element, a video element, a text element, a size, a dimension, and a web-page layout.  
11. (New) The method of Claim 3, wherein the constructed landing page comprises one or more advertisements.  
12. (New) The method of Claim 11, wherein one or more of the advertisements include banner advertisements.  

13. (New) The method of Claim 12, wherein one or more of the advertisements include text- based content.  

14. (New) A system comprising: one or more processors and a memory storing executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising, similar features as that of claim 1.   
15. (New) A non-transitory machine-readable medium including instructions which, when read by a machine, cause the machine to perform operations comprising similar features as that of claim 1.   


1. A method comprising: 
initializing a set of earner page components comprising a plurality of instances of feature variations each feature variation each having performance estimates; 
receiving, by one or more computer systems, a request for a landing page to be presented to a current visitor, the landing page having one or more landing-page components each of which results from combining different ones of the feature variations; 

predicting, by the one or more computer systems, a plurality of responses of a current visitor to possible instances of the landing page based on a current visitor context; the possible feature variations of the possible instances of the landing page,
 selecting, by the one or more computer systems, one of the possible instances of the landing page for the current visitor based on the predicted responses; 

constructing, by the one or more computer systems, one of the possible instances of the landing page based on the selected one of the possible instances of the landing page; 
transmitting, by the one or more computer systems, the constructed instance of the landing page to the current visitor; 
receiving response from the current visitor to the constructed instance of the landing page; and

 updating the performance estimates based on the response from e current visitor.

2. The method of claim 1, wherein the current-visitor context comprises one or more of: one or more demographic data of the current visitor; one or more conditions of a current web-browsing session; one or more network-access data of the current web-browsing session; or one or more network-traffic data of the current web-browsing session.

3. The method of claim 2, wherein the current-visitor context comprises one or more of: one or more actions taken by the current visitor; one or more responses of the current visitor to the constructed landing page; or a traffic source from which the current visitor is accessing the constructed landing page.


4. The method of claim 2: further comprising accessing one or more previous-visitor contexts of one or more previous visitors to the constructed landing page in previous web-browsing sessions; and wherein: the one of the possible instances of the landing page is selected based on the previous-visitor contexts in addition to the current-visitor context; and the one of the possible instances of the web page is substantially most likely to generate a highest expected outcome from interaction with the web page by the current visitor as indicated by the previous-visitor context as well as the current-visitor context.

5. The method of claim 4, wherein previous web-browsing sessions are analogous to current web-browsing sessions.
6. The method of claim 5, wherein the previous-visitor contexts comprise one or more of: one or more demographic data of the previous visitors; one or more background data of the previous visitors; one or more conditions of the previous web-browsing sessions; one or more network-access data of the previous web-browsing sessions; or one or more network-traffic data of the previous web-browsing sessions.
7. The method of claim 5, wherein the previous-visitor contexts comprise one or more of: one or more actions taken by the previous visitors; one or more responses of the previous visitors to the web page; or one or more traffic sources from which the previous visitors accessed the web page.
8. The method of claim 2, wherein: the constructed landing page has one or more web-page components that each have one or more possible feature variations; and the plurality of possible instances of the landing page result from different combinations of different ones of the possible feature variations of the web-page components.
9. The method of claim 8, wherein the features are selected from the group consisting of background color, audio element, video element, text element, size, dimension, and web-page layout.
10. The method of claim 2, wherein the constructed landing page comprises one or more advertisements.

11. The method of claim 10, wherein one or more of the advertisements are banner advertisements.


12. The method of claim 11, wherein one or more of the advertisements are text-based.


13. A system comprising: one or more processors and a memory storing executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising similar features as that of claim 1.   

14. A non-transitory machine-readable medium including instructions which, when read by a machine, cause the machine to perform operations comprising similar features as that of claim 1.   



Allowable Subject Matter
6.	Claims 2-15 would be allowable if rewritten or amended to overcome the Statutory Double Patenting rejection, set forth in this Office action.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050038894 A1 is directed to Internet Domain Keyword Optimization
DATE PUBLISHED 2005-02-17
Abstract
A computerized system and method for optimizing contents of a domain landing page for increased revenues for the domain name owner. A landing server tracks user interactions with the domain landing page and generates an optimized keyword data set for the domain name. The keyword data set is used for selecting the information to be displayed on the domain name page. According to one embodiment, the keywords are associated with advertiser payment values. When a link to an advertiser bidding on a particular keyword is selected, revenue generated due to the click is shared with the domain name owner. Selection of links on pop-under pages displayed with a landing page are also shared with the domain name owner. Semantic analysis of keywords and domain names allows the generation of a related keyword data set when there is insufficient number of relevant user interactions for generating the optimized keyword data set.
 
8.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 /TADESSE HAILU/ Primary Examiner, Art Unit 2173